In a claim to recover damages for personal injuries, the claimant appeals from an order of the Court of Claims (Nadel, J.), dated September 2, 2005, which denied his motion, inter alia, to vacate an order of the same court dated November 29, 2004, granting, upon his default in appearing at a scheduled conference, the defendant’s motion to dismiss the claim pursuant to 22 NYCRR 206.10 (g).
Ordered that the order is affirmed, with costs.
In moving to vacate the order granting the defendant’s mo*754tion to dismiss his claim, the claimant was required to establish both a reasonable excuse for his default and a meritorious claim (see CPLR 5015 [a] [1]; Blumberg v State of New York, 208 AD2d 581 [1994]). The claimant failed to demonstrate that he has a potentially meritorious claim. Accordingly, the Court of Claims providently exercised its discretion in denying the claimant’s motion. Schmidt, J.P., Ritter, Mastro, Fisher and Dillon, JJ., concur.